Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-19 are pending in this application.
Election/Restrictions
Applicant's election of Group I, claims 1-5 is acknowledged. Because applicant did not 
In response to the Restriction Requirement, Applicants elect Group I, claims 1-5 for examination.  Therefore, claims 6-19 are withdrawn as non-elected claims. This election is made with traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, therefore, the Restriction still deems proper and made Final.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US. Pub. 2022/012866).
Regarding claim 1, Wang anticipates an apparatus including a light detection and ranging (LiDAR) antenna (600) of an optical phased array, comprising: an optical antenna, including: a silicon-on-insulator substrate including a silicon wire waveguide embedded (651)(657)within the silicon-on-insulator substrate; and a grating layer disposed over the silicon-on-insulator substrate, the grating layer including: a silicon nitride layer coating the silicon-on-insulator substrate and including a plurality of etchings formed in a direction perpendicular to a longitudinal axis of the optical phased array; and a silicon oxynitride layer coating the silicon nitride layer (657) and filling the etchings; wherein the etchings are relatively thin in the direction of the longitudinal axis of the optical phased array at a first end of the optical antenna; wherein the etchings are relatively thick in the direction of the longitudinal axis of the optical phased array at a second end of the optical antenna; and wherein the etchings gradually increase in thickness between the first end of the optical phased array and the second end of the optical antenna (see Fig. 6).

    PNG
    media_image1.png
    469
    749
    media_image1.png
    Greyscale

Reproduced from US. Pub. 2022/012866.
Regarding claim 2, Wang further anticipates that wherein the etchings include a constant period along the optical phased array (see Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (US. Pub. 2022/012866).
Regarding claim 3, Wang discloses the claimed invention except for the optical phased array includes a length between 0.6 millimeters and 1.0 millimeters.  It would have been an obvious matter of design choice to have the optical phased array with plurality of alternative size that would overlap the claimed sizes for achieving/suiting different size of LiDAR antenna, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4-5, Wang discloses the claimed invention except for the silicon wire waveguide includes a width in the direction perpendicular to the longitudinal axis of the optical phased array of between 450 nanometers and 1500 nanometers.  It would have been an obvious matter of design choice to have the optical phased array with plurality of alternative size that would overlap the claimed sizes for achieving/suiting different size of LiDAR antenna, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Bian et al. (US. Pat. 10,585,245).
Lee et al. (US. Pub. 2021/0055460).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874



/KAVEH C KIANNI/Primary Examiner, Art Unit 2874